Citation Nr: 1754403	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from November 1972 to November 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A left knee disability is not etiologically related to the Veteran's active service.  

2.  The Veteran's pes planus did not increase in severity during his active service.  

3.  Hepatitis C is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.  

4.  The Veteran has not been diagnosed with PTSD during the pendency of the claim or proximately thereto.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

3.  Hepatitis C was not incurred in or aggravated by active service, and the incurrence or aggravation of hepatitis C during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

4.  PTSD was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for a Left Knee Disability 

The Veteran has claimed entitlement to service connection for a left knee disability.  Specifically, the Veteran has indicated that he suffered a left knee disability as a result of a motor vehicle accident that occurred while the Veteran was in active service.  

As an initial matter, the Board notes that it has a duty to assist the Veteran in developing his claim where assistance would aid in substantiating the claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board acknowledges that the record does not contain a VA examination of the Veteran's left knee.  However, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that it scheduled two VA examinations in response to his claim; however, the Veteran failed to appear for either examination and has not requested at this time that a new VA examination be scheduled.  The United States Court of Appeals for Veterans Claims (Court) has found that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a result of the Veteran's failure to cooperate, the Board finds that VA's duty to assist has been met and will decide the claim without the benefit of a recent examination.  

A review of the Veteran's service treatment records (STRs) shows that a November 1976 clinical record notes that the Veteran had a history of an injury to his left knee in an auto accident with persistent pain when kneeling.  However, at his November 1976 separation exam, the Veteran's lower extremities were found to be clinically normal.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VA Medical Center (VAMC) and through Correctional Managed Care for various disabilities.  A review of the treatment notes of record shows that the Veteran has been diagnosed with, and treated for, osteoarthritis in his left knee.  However, there is no indication from the treatment notes of record that the Veteran's osteoarthritis was present within one year of his separation from service or that it was related to the left knee injury that the Veteran suffered while in active service.  While the Veteran is competent to observe symptoms relating to the left knee, he lacks the medical training and credentials to ascertain whether a chronic disorder exists or what the etiology of such disorder is.  

While the Veteran has been diagnosed with a left knee disability, as noted above, there is no indication form the record that the Veteran had a left knee disability within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

In sum, the evidence of record does not establish that the Veteran's current osteoarthritis was present within one year of his separation from service or that it was related to the left knee injury that the Veteran suffered while in active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Pes Planus

The Veteran has claimed entitlement to service connection for pes planus.  Specifically, the Veteran has noted that he has been flat footed since boot camp.  

As an initial matter, the Board notes that it has a duty to assist the Veteran in developing his claim where assistance would aid in substantiating the claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board acknowledges that the record does not contain a VA examination of the Veteran's left knee.  However, the Board finds that VA has satisfied its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that it scheduled two VA examinations in response to his claim; however, the Veteran failed to appear for either examination and has not requested that a new VA examination be scheduled.  The Court has found that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a result of the Veteran's failure to cooperate, the Board finds that VA's duty to assist has been met and will decide the claim without the benefit of a recent examination.  

A review of the Veteran's STRs shows that at his November 1972 pre-induction examination, the Veteran was noted upon clinical examination to have pes planus.  As such, the Board finds that the Veteran had a pre-existing condition - pes planus - prior to his entry into active service.  VA's presumption of soundness under 38 U.S.C. § 1111 does not apply.

Veterans may still be entitled to compensation where evidence establishes that a pre-existing condition was aggravated by military service.  38 C.F.R. § 3.306 (2017).  A pre-existing condition will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b) (2017).  

The Veteran's STRs reveal that at his November 1976 separation exam, the Veteran's feet were found upon examination to be clinically normal.  The Veteran's STRs are silent for additional complaints of, or treatment for, pes planus.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VAMC and through Correctional Managed Care for various disabilities.  A review of the private treatment notes of record reveals a December 2007 note from the Veteran to his clinician indicating that he had flat feet, required something with arch supports, and offering his military records for review.  However, there is ultimately no indication from either the private or VAMC notes of record that the severity of the Veteran's pre-existing pes planus worsened during service.  While the Veteran is competent to observe symptoms relating to the feet, he lacks the medical training and credentials to ascertain whether an exacerbation of symptoms in service constitutes aggravation.  

In sum, the evidence of record does not establish that the Veteran's pre-existing pes planus increased in severity during active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for pes planus is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Hepatitis C

The Veteran has claimed entitlement to service connection for hepatitis C.  

A review of the Veteran's service treatment records (STRs) shows that at his November 1972 pre-induction exam and November 1976 separation exam, the Veteran's vascular system was noted upon examination to be clinically normal.  In addition, the Veteran at his November 1972 pre-induction exam reported that he did not have or did not previously have jaundice or hepatitis.  The Veteran's STRs are otherwise silent for complaints of, or treatment for, hepatitis C.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VA Medical Center and through Correctional Managed Care for various disabilities.  A review of the medical treatment notes of record shows that hepatitis C was diagnosed and treated beginning in March 2007.  However, there is no indication from the treatment notes of record that the Veteran was found to have hepatitis C as a result of his active service.  

At an August 2014 VA examination, the Veteran reported that he was told that he had hepatitis C in 1989 when he refused to be allowed to donate blood to a blood drive.  The examiner diagnosed the Veteran with hepatitis C and observed that the Veteran did not have any incapacitating episodes during the previous 12 months due to his hepatitis C.  The examiner also found that the Veteran did not have cirrhosis and that his hepatitis did not impact his ability to work.  The examiner opined that the Veteran's hepatitis C was less likely than not related to any in-service incident, to include air gun inoculations.  The examiner noted that there was no documentation that the Veteran received any immunization through air gun inoculations and further stated that no test was available for diagnosing hepatitis C until 1991.  

The August 2014 VA examination is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the Board finds that the VA opinion is the most probative evidence of record.  

Of record are June 2011 and January 2013 statements made by the Veteran.  In his June 2011 statement, the Veteran said that he found out that he had hepatitis C in 1992-93.  The Veteran explained that at that time he had not had any organ transplants, blood transfusions, hemodialysis, accidental exposure to blood, intravenous drug use or intranasal cocaine use, high-risk sexual activity, or other direct exposure to blood.  In his January 2013 statement, the Veteran opined that his hepatitis C was related to his service and said that he received hepatitis C when he when through his induction into the Marine Corps in 1972.  The Veteran explained that the military put out a bulletin about hepatitis C when it found out that the air compression guns they used for inoculations were spreading the condition.  

While the Veteran is competent to report observable symptoms, he is not competent to provide an opinion linking diagnosed hepatitis C to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

While the Veteran has been diagnosed with hepatitis C, as noted above, there is no indication from the record that the Veteran had hepatitis C within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for PTSD

The Veteran has claimed entitlement to service connection for PTSD.  Specifically, the Veteran has claimed that he suffered a head injury as a result of a motor vehicle accident that occurred during active service and subsequently contracted PTSD.  

A review of the Veteran's STRs shows that at his November 1972 pre-induction examination and his November 1976 separation examination, the Veteran was noted upon clinical examination to be psychologically normal.  While additional STRs indicate that the Veteran was involved in a motor vehicle accident during active service, the Veteran's STRs are silent for any complaints for, or treatment of PTSD.  

Review of the Veteran's post-service treatment records reveals that the Veteran received treatment at the VAMC and through Correctional Managed Care for various disabilities.  A review of the medical treatment notes of record reveals that in June 1990, a VAMC clinician opined that the Veteran seemed depressed; however, the Veteran denied that he was clinically depressed and overly anxious.  The treatment notes also reveal that the Veteran scored a 28 out of 30 on a mini-mental state examination, indicating a mild cognitive impairment.  Ultimately, there is no indication from the treatment notes of record that the Veteran was found to have PTSD as a result of his active service.  

At a November 2012 VA examination, the Veteran reported that he suffered a motor vehicle accident while on active service and started drinking heavily shortly thereafter.  The Veteran said that after separation from service, he generally got along with others, always had friends, was never antisocial and never initiated any hostilities.  The Veteran denied having a history of any mental health conditions.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  

At a second November 2012 VA examination, the Veteran reinforced that he suffered a motor vehicle accident while in service and noted that while in active service, he was also treated for a laceration above his left eye due to a fall from his bed.  The Veteran reported that he did not lose consciousness when he fell from his bed.  The examiner found that the Veteran's complaints resembled a complaint of mild memory loss, attention, concentration or executive functions but without objective evidence on testing.  The examiner also found that the Veteran had moderately impaired judgment, including usually having no difficulty with simple decisions but being unable to identify, understand and weigh the alternatives, understand the consequences of choice and make reasonable decisions with regards to complex or unfamiliar decisions.  The examiner noted that the Veteran's social interaction was occasionally inappropriate and that the Veteran's neurobehavioral effects occasionally interfered with workplace or social interaction but did not preclude them.  The examiner ultimately found that the Veteran had no evidence of a traumatic brain injury.  

The two November 2012 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Of record are two November 2012 statements made by an alleged forensic profiler indicating that the Veteran suffered from significant PTSD symptoms, including intrusive recollections, depression, guilt, anger, and irritability.  The profiler noted that the Veteran continued to have nightmares with night sweats, intrusive recollections, and occasional difficulty in social and occupational functioning.  The profiler said that the Veteran needed to know that he was not at war with anyone and that he needed help to cool himself down.  In this regard, the Board notes that medical evidence may only be competent if it is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2017).  The Board finds that the record does not indicate that the profiler has the medical qualifications necessary to competently make statements such as those that were made in November 2012.  Therefore, the Board finds that the two November 2012 VA examinations are the most probative medical evidence of record.  

Also of record are statements made by the Veteran in June 2011, November 2012, June 2013, March 2016, and May 2016 affirming his belief that he has PTSD as a result of a head injury suffered in a motor vehicle accident that took place while in active service.  While the Veteran is competent to report observable symptoms, he is not competent to provide an opinion establishing a diagnosis of PTSD, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claim and service connection for PTSD is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service conjection for PTSD is denied.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


